Case 5:17-cv-01216-CLS Document 123 Filed 10/02/18 Page 1 of 5            FILED
                                                                 2018 Oct-02 PM 04:10
                                                                 U.S. DISTRICT COURT
                                                                     N.D. OF ALABAMA
Case 5:17-cv-01216-CLS Document 123 Filed 10/02/18 Page 2 of 5
Case 5:17-cv-01216-CLS Document 123 Filed 10/02/18 Page 3 of 5
Case 5:17-cv-01216-CLS Document 123 Filed 10/02/18 Page 4 of 5
Case 5:17-cv-01216-CLS Document 123 Filed 10/02/18 Page 5 of 5
